DETAILED ACTION
Response to Amendment
The amendment filed 6/8/2021 has been entered. Claims 1-15 remain pending in the application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishibata et al (U.S. Pre-Grant Publication 2009/0020092).
Regarding claim 1, Kishibata teaches a method for starting an internal combustion engine having a crankshaft (103) and an electric turning machine (SG) operatively connected to the crankshaft (Paragraphs 0052, 0056, 0063; Figures 1-2), the method comprising: energizing an absolute position sensor (hall sensors 29) capable of providing an indication of an angular position of a rotor of the ETM (Paragraphs 0021, 0026, 0028, 0066); and applying a current to the ETM to generate a sufficient torque to rotate the crankshaft (Paragraphs 0082, 0085, 0086, 0136-0138).
Regarding claim 2, Kishibata discloses the invention of claim 1 as discussed above, and teaches that the absolute position sensor provides the indication of the angular position of the rotor of the ETM in signals sent to a controller (10, 
Regarding claim 3, Kishibata discloses the invention of claim 1 as discussed above, and teaches that applying a current to the ETM further comprises: initially applying a first current to the ETM; and subsequently applying to the ETM a second current greater than the first current when the angular position of the rotor of the ETM passes beyond a predetermined angular position (Paragraphs 0086 and 0136-0138 [reverse rotation is interpreted as corresponding to negative torque and current of the motor/generator, which is therefore less than the positive torque and current corresponding to forward rotation]).
Regarding claim 4, Kishibata discloses the invention of claim 1 as discussed above, and teaches receiving at a controller a start command for the ICE (Paragraphs 0082 and 0083). 
Regarding claim 5, Kishibata discloses the invention of claim 1 as discussed above, and teaches determining an initial angular position of the rotor of the ETM (Paragraph 0085); and determining a first amount of torque (negative torque to reverse rotate the starter/engine) to be supplied by the ETM to the crankshaft based in part on the initial angular position of the rotor of the ETM (Paragraphs 0085-0086 and 0136-0138).
Regarding claim 6, Kishibata discloses the invention of claim 5 as discussed above, and teaches determining a second angular position of the rotor of the ETM, the second angular position indicating that the rotor of the ETM has passed a first 
Regarding claim 7, Kishibata discloses the invention of claim 6 as discussed above, and teaches determining a third angular position of the rotor of the ETM, the third angular position indicating that the rotor of the ETM has passed a second predetermined angular position, the second predetermined angular position being a top dead center (TDC) position of a piston within a combustion chamber (Kishibata teaches continuously determining the angular position of the rotor); and injecting fuel in the combustion chamber of the ICE (Paragraph 0138 [for clarity, the claim does not recite when fuel is injected]).
Regarding claim 8, Kishibata discloses the invention of claim 7 as discussed above, and teaches determining a fourth angular position of the rotor of the ETM, the fourth angular position indicating that the rotor of the ETM has passed a third predetermined angular position, the third predetermined angular position being after the second predetermined angular position (Kishibata teaches continuously determining the angular position of the rotor); and igniting the fuel in the combustion chamber of the ICE (Paragraph 0138). 
Regarding claim 9, Kishibata discloses the invention of claim 8 as discussed above, and teaches that the fourth angular position is less than 110 degrees of rotation of the crankshaft beyond the initial angular position (Kishibata teaches continuously determining the angular position of the rotor, which includes at and beyond the recited angular position). 
Regarding claim 10, Kishibata discloses the invention of claim 8 as discussed above, and teaches that the fourth angular position is selected so that ignition takes place before opening of an exhaust port in the combustion chamber of the ICE (Kishibata teaches continuously determining the angular position of the rotor, and teaches that ignition takes place before at least one opening of an exhaust port in the combustion chamber since, the exhaust port of each combustion chamber opens every engine cycle).
Regarding claim 13, Kishibata discloses the invention of claim 1 as discussed above, and teaches providing the indication of the angular position of the rotor of the ETM while the ETM is stopped (Paragraphs 0021, 0026, 0028 [“even when the rotational speed is zero”], 0066, 0082, 0085). 
Regarding claim 14, Kishibata discloses the invention of claim 1 as discussed above, and teaches that the indication of the angular position of the rotor of the ETM is an absolute angular position of the rotor of the ETM (Paragraphs 0021, 0026, 0028, 0063-0064, 0066). 
Regarding claim 15, Kishibata discloses the invention of claim 1 as discussed above, and teaches that the indication of the angular position of the rotor of the ETM is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gessier et al (U.S. Pre-Grant Publication 2010/0031911) in view of Kishibata et al (U.S. Pre-Grant Publication 2009/0020092).
Regarding claim 1, Gessier teaches a method for starting an internal combustion engine (ICE) having a crankshaft and an electric turning machine (ETM)(22) operatively connected to the crankshaft (Figure 1 or 4; Paragraphs 0066-0068 or 0080), the method comprising: energizing a position sensor ("crankshaft speed measuring means" [a person having ordinary skill in the art will recognize that this is a crankshaft position sensor and the controller/circuit with detects and interprets the crank position sensor signal) capable of providing an indication of an angular position of a rotor of the ETM (Paragraph 0093 [the electric starter has a rotor which is directly linked to the crankshaft of the engine (paragraph 0017, claims 6 and 7)]); and applying a current to the ETM to generate a sufficient torque to rotate the crankshaft (Paragraphs 0084-0093).

Kishibata teaches a method for starting an internal combustion engine having a crankshaft (103) and an electric turning machine (SG) operatively connected to the crankshaft (Paragraphs 0052, 0056, 0063; Figures 1-2), the method comprising: energizing an absolute position sensor (hall sensors 29) capable of providing an indication of an angular position of a rotor of the ETM (Paragraphs 0021, 0026, 0028, 0066); and applying a current to the ETM to generate a sufficient torque to rotate the crankshaft (Paragraphs 0082, 0085, 0086, 0136-0138).
Kishibata teaches that using a hall absolute position sensor allows position of the ETM and engine to be detected when rotational speed is low or zero which improves startability of the engine (Paragraph 0028).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Gessier, such that the position sensor is (or includes) an absolute position sensor, as suggested and taught by Kishibata, in order to allow position of the ETM and engine to be detected when rotational speed is low or zero which improves startability of the engine.
Regarding claim 2, the modified method of Gessier discloses the invention of claim 1 as discussed above, and Gessier teaches that the position sensor provides the indication of the angular position of the rotor of the ETM in signals sent to a controller (26)(Paragraphs 0069, 0093 [the electric starter has a rotor which is directly linked to the crankshaft of the engine (paragraph 0017, claims 6 and 7)]); and the controller calculates on an ongoing basis the actual angular position of the rotor of the ETM based 
Kishibata also teaches that the absolute position sensor provides the indication of the angular position of the rotor of the ETM in signals sent to a controller (10, 40)(Paragraph 0066, 0079); and the controller calculates on an ongoing basis the actual angular position of the rotor of the ETM based on the signals from the absolute position sensor (Paragraphs 0021, 0026, 0028, 0066, 0079, 0082).
Regarding claim 3, the modified method of Gessier discloses the invention of claim 1 as discussed above, and Gessier teaches that applying a current to the ETM further comprises: initially applying a first current to the ETM (during phase 1)(Paragraphs 0084-0093).
The remaining limitation, "subsequently applying to the ETM a second current greater than the first current", is a step which is contingent on the condition "when the angular position of the rotor of the ETM passes beyond a predetermined angular position". MPEP 2111.04 II. states "The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met." Therefore, the broadest reasonable interpretation does not include the step "subsequently applying to the ETM a second current greater than the first current".

Kishibata also teaches that teaches that applying a current to the ETM further comprises: initially applying a first current to the ETM; and subsequently applying to the ETM a second current greater than the first current when the angular position of the rotor of the ETM passes beyond a predetermined angular position (Paragraphs 0086 and 0136-0138 [reverse rotation is interpreted as corresponding to negative torque and current of the motor/generator]).
Regarding claim 4, the modified method of Gessier discloses the invention of claim 1 as discussed above, and Gessier teaches receiving at a controller a start command for the ICE (Paragraphs 0076, 0077, 0082, 0088). 
Kishibata also teaches receiving at a controller a start command for the ICE (Paragraphs 0082 and 0083).

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishibata et al (U.S. Pre-Grant Publication 2009/0020092) as applied to claim 1, and further in view of Shin et al (U.S. Pre-Grant Publication 2018/0145566).
Regarding claims 11 and 12, Kishibata discloses the invention of claim 1 as discussed above, but does not teach that the absolute position sensor is coaxial with the rotor or rotation shaft of the ETM and the crankshaft.
Shin teaches an absolute position sensor of an electric turning machine, wherein the absolute position sensor is in the well-known form of a resolver (10), which is coaxial with the rotor (9) or rotation shaft (8) of the ETM (Paragraphs 0007, 0045-0052; Figures 1-2).
Because both Kishibata and Shin disclose well-known elements for sensing the absolute position of a rotor of an electric motor/generator in a vehicle, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Kishibata, by simply substituting the absolute position sensor of Shin for that of Kishibata, in order to achieve the predictable result of sensing the absolute position of the rotor of the electric motor/generator (and of the coaxially mounted engine crankshaft).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s argument that the hall sensor arrangement (29) of Kishibata is not an absolute position sensor because of a lack of accuracy/resolution of position sensing, the examiner respectfully submits that the claim does not recite any specific accuracy/resolution constraints for the sensor, and Kishibata clearly states that the hall sensor can detect position when the rotational speed is zero (Paragraph 0028) which is the general interpretation given to the term “absolute position sensor”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433.  The examiner can normally be reached on Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747